1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     DAVID L. DEW,                                         Case No.: 16cv1985-MMA (MDD)
11
                                                           ORDER DISMISSING PETITION
12                                     Petitioner,         FOR WRIT OF HABEAS CORPUS
     v.                                                    FOR LACK OF JURISDICTION
13
     SHAWN HATTON, Warden, et al.,
14
15                                  Respondents.
16
17         On August 5, 2016, Petitioner David L. Dew (“Petitioner”), a state prisoner, filed a
18   petition for writ of habeas corpus (“petition”) pursuant to Title 28 of the United States
19   Code, Section 2254. See Doc. No. 1. On July 24, 2017, the Court issued an order
20   adopting the Recommendation of the magistrate judge that the petition be dismissed, and
21   dismissed the petition with prejudice. See Doc. No. 13. The Clerk of Court entered
22   judgment the same day. See Doc. No. 14. Petitioner appealed. See Doc. No. 15.
23         On November 30, 2018, the United States Court of Appeals for the Ninth Circuit
24   issued an order vacating the judgment, and remanding with instructions to dismiss the
25   petition for lack of jurisdiction. See Doc. No. 19. The Ninth Circuit noted that Petitioner
26   previously filed a § 2254 petition challenging the same California conviction for second-
27   degree felony murder. See S.D. Cal. Case No. 3:98-cv-1533-J-POR. That petition was
28   denied with prejudice on September 30, 1990, and the Ninth Circuit affirmed in Dew v.

                                                     -1-                   16cv1985-MMA (MDD)
1    Clarke, 424 F.3d 381 (9th Cir. 2000). Moreover, the Ninth Circuit indicated that
2    Petitioner has neither sought nor been granted authorization to file a second or successive
3    § 2254 petition. See Doc. No. 19 at 2. Thus, the Court lacked jurisdiction to entertain the
4    second petition.
5          Accordingly, in light of the Ninth Circuit’s order, the Court DISMISSES the
6    second or successive petition for writ of habeas corpus for lack of jurisdiction pursuant to
7    28 U.S.C. § 2244(b) without prejudice. See Burton v. Stewart, 549 U.S. 147, 157 (2007).
8
9          IT IS SO ORDERED.
10
11   Dated: December 4, 2018
12                                                 _____________________________
13                                                 HON. MICHAEL M. ANELLO
                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-                       16cv1985-MMA (MDD)
